UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SHARQAQI ABDU ALI AL-HAJJ           )
         (ISN 1457),                )
                                    )
            Petitioner,             )
                                    )
      v.                            )                    Civil Action No. 09-745 (RCL)
                                    )
BARACK OBAMA, et al.,               )
                                    )
            Respondents.            )
____________________________________)

                                             ORDER

         A status conference was held in this matter on March 15, 2010. Pursuant to the

representations of counsel in open court, it is hereby

         ORDERED that respondents shall produce the following discovery within 21 days of this

order:

         •      A statement from a possible non-combatant;

         •      The declaration of an investigator that was submitted in a case before Judge

                Kennedy; and

         •      The transcript of the investigator’s live testimony from a Merits Hearing held

                before Judge Kennedy.

         A further status conference shall be held on April 15, 2010 at 10:30 A.M.

         SO ORDERED.

         Signed by Royce C. Lamberth, Chief Judge, on March 15, 2010.